


110 HR 972 IH: Civilian Agent Orange Act of

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 972
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Wexler (for
			 himself, Mr. Filner,
			 Mr. Kucinich,
			 Mr. Moran of Virginia,
			 Mr. McNerney,
			 Ms. Jackson-Lee of Texas, and
			 Mr. Gonzalez) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide compensation to individuals who, during the
		  Vietnam conflict, were employees of the Federal Government or contractor
		  employees of the Department of Defense and suffered disability or death from
		  exposure to Agent Orange.
	
	
		1.Short titleThis Act may be cited as the
			 Civilian Agent Orange Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)Exposed
			 employeeThe term exposed employee means an
			 individual who—
				(A)during the Vietnam
			 conflict—
					(i)was
			 a civilian employee of the Federal Government, or an employee of a contractor
			 (or subcontractor at any tier) of the Department of Defense; and
					(ii)while so employed,
			 was—
						(I)physically present
			 in the Republic of Vietnam during the period beginning January 9, 1962, and
			 ending on May 7, 1975; or
						(II)in or near the
			 Korean demilitarized zone during the period beginning September 1, 1967, and
			 ending on August 31, 1971;
						(B)contracted an
			 Agent Orange illness; and
				(C)suffered injury or
			 death by reason of that illness.
				(2)Agent Orange
			 illnessThe term Agent
			 Orange illness means an illness listed by the National Institute of
			 Medicine as having at least a limited or suggestive association with
			 2,4-dichlorophenoxyacetic acid (2,4-D), 1,4,5-trichlorophenoxyacetic acid
			 (2,4,5-T), 4-amino-3,5,6-trichloropicolinic acid (picloram), and cacodylic acid
			 (dimenthylarsenic acid, DMA), and
			 2,3,7,8-tetrachlorodibenzo-p-dioxin (TCDD, or dioxin).
			3.Compensation
			 Program
			(a)In
			 generalThere is hereby
			 established a program to be known as the Agent Orange Illness
			 Compensation Program (in this Act referred to as the
			 compensation program), to be carried out by the Attorney
			 General.
			(b)PurposeThe
			 purpose of the compensation program is to provide for timely, uniform, and
			 adequate compensation of exposed employees and, where applicable, survivors of
			 such employees, suffering from Agent Orange illnesses incurred by such
			 employees.
			4.Compensation
			 Fund
			(a)EstablishmentThere is hereby established on the books of
			 the Treasury a fund to be known as the Agent Orange Illness Compensation
			 Fund (in this Act referred to as the compensation
			 fund).
			(b)AmountsThe
			 compensation fund shall consist of the following amounts:
				(1)Amounts
			 appropriated to the compensation fund pursuant to an authorization of
			 appropriations.
				(2)Amounts
			 transferred to the compensation fund.
				(c)FinancingUpon
			 the exhaustion of amounts in the compensation fund, the Secretary of the
			 Treasury shall transfer directly to the compensation fund from the General Fund
			 of the Treasury, without further appropriation, such amounts as are further
			 necessary to carry out the compensation program.
			(d)UseSubject
			 to subsection (e) of this section, amounts in the compensation fund shall be
			 used to carry out the compensation program.
			(e)Administrative
			 costs not paid from fundNo cost incurred in carrying out the
			 compensation program, or in administering the compensation fund, shall be paid
			 from the compensation fund.
			(f)Monetary
			 allowance not To be considered as income or resources for certain
			 purposesNotwithstanding any other provision of law, a monetary
			 allowance paid an individual under this Act shall not be considered as income
			 or resources in determining eligibility for, or the amount of benefits under
			 any Federal or federally assisted program.
			(g)InvestmentAmounts
			 in the compensation fund shall be invested in accordance with section 9702 of
			 title 31, and any interest on, and proceeds from, any such investment shall be
			 credited to and become a part of the compensation fund.
			(h)Authorization of
			 appropriationsThere is hereby authorized to be appropriated
			 $100,000,000 to the compensation fund.
			5.Compensation to
			 be provided
			(a)In
			 generalAn exposed employee,
			 or the eligible survivor of that employee if the employee is deceased, shall
			 receive compensation for the injury, illness, or death of that employee from
			 that employee’s Agent Orange illness in an amount determined under subsection
			 (b).
			(b)AmountFor
			 each exposed employee, the Attorney General shall provide compensation in the
			 amount of $100,000.
			(c)Payments in the
			 case of deceased persons
				(1)Survivors
			 eligibleIn the case of an exposed employee who is deceased at
			 the time of payment of compensation under this section, whether or not the
			 death is the result of the employee's Agent Orange illness, such payment may be
			 made only as follows:
					(A)If the employee is
			 survived by a spouse who is living at the time of payment, such payment shall
			 be made to such surviving spouse.
					(B)If there is no
			 surviving spouse described in subparagraph (A), such payment shall be made in
			 equal shares to all children of the employee who—
						(i)had
			 not yet attained the age of 18 when the employee died or was permanently or
			 totally disabled before the age of 18; and
						(ii)are
			 living at the time of payment.
						(2)ClaimsIf
			 an employee eligible for payment dies before filing a claim under this Act, a
			 survivor of that employee who may receive payment under paragraph (1) may file
			 a claim for such payment.
				(3)DefinitionsFor
			 purposes of this subsection—
					(A)the
			 spouse of an individual is a wife or husband of that individual
			 who was married to that individual for at least one year immediately before the
			 death of that individual; and
					(B)a
			 child includes a recognized natural child, a stepchild who lived
			 with an individual in a regular parent-child relationship, and an adopted
			 child.
					(d)Children with
			 spina bifidaIn any case in which a child of an exposed employee
			 is born with spina bifida by reason of that employee’s exposure to Agent
			 Orange, that child shall directly receive compensation in an amount determined
			 under subsection (b).
			6.Claims
			 processing
			(a)In
			 generalSubject to subsections (b), (c), and (d), the Attorney
			 General shall specify standards and criteria for filing applications and for
			 processing, determining, and paying claims.
			(b)DeadlineA
			 claim not filed within 20 years after the date of the enactment of this Act is
			 void.
			(c)Written medical
			 documentationPayment may not be made on a claim except on
			 written medical evidence that the Attorney General, in consultation with the
			 Surgeon General, determines to be adequate.
			(d)ReviewUnless
			 otherwise specified by the Attorney General, any determination on a claim under
			 this Act is not subject to administrative or judicial review.
			7.ImplementationThe Attorney General shall prescribe
			 regulations to implement this Act.
		8.Offset for
			 certain other paymentsA
			 payment of compensation to an individual, or to a survivor of that individual,
			 under this Act shall be offset by the amount of any payment made pursuant to a
			 final award or settlement on a claim, against any person, that is based on the
			 same illness, injury, or death of that individual on account of exposure to
			 Agent Orange herbicides.
		
